Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on 11/01/2019.
Information Disclosure Statement filed on 11/01/2019 has been considered by the examiner.
Claims 2, 12 and 22-23 are canceled.
Claims 1, 3-11, 13-21 are allowed.

  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Yori Eliezer on 02/02/2022.

The application has been amended as follows: 

1. (Currently Amended) A method comprising:
distinguishing and identify secured assets that are permitted to an end-point to employ
within a shared computing environment;
monitoring the end-point for certain triggering events associated with a secured asset;

upon detection of a triggering event associated with the secured asset[[,]]: 
ing at least one of the following: rules-based actions, controls, [[or]] and alerts associated with the secured asset[[.]];
monitoring at least one unsecured container in order to determine if at least a portion of the secured asset has been otherwise transferred to an unsecured container;
encrypt the unsecured container in order to secure the otherwise unsecured asset
within the unsecured container upon a determination that the unsecured container contains
at least a portion of the secured asset;
classify the encrypted container as an additional secured asset by propagating a security status
to a metadata associated with the encrypted container; and
continue to monitor the end-point for the certain triggering events associated with the secured asset and the additional secured asset.

2. (Cancelled)

3. (Currently Amended)  The method of claim 1, further comprising communicating with a plurality of secured assets at 


4. (Currently Amended)  The method of claim 1, further comprising deploying a software component 

5. (Original)  The method of claim 4, wherein the software component is a multi-layer
software component configured to enhance data security.

further comprising providing a device monitoring layer configured to monitor data use on the end-point.

7. (Currently Amended)  The method of claim 5,  further comprising providing an application monitoring layer configured to monitor application use on the end-point.

8. (Currently Amended)  The method of claim 5, further comprising providing 
a network monitoring layer configured to monitor network usage on the end-point.

9. (Currently Amended) The method of claim 5, further comprising the secured assets.

10. (Currently Amended)  The method of claim 1, further comprises accessing the secured assets 

11. (Currently Amended) A method comprising:
monitoring an end-point and secured assets residing within a shared computing environment on the end-point;
detecting a first action on the end-point with regard to a secured asset;
monitoring the end-point to detect an unsecured container to detect as second action;
classifying the unsecured container to create a child object to determine if at least a
portion of the secured asset has been transferred to the unsecured container;
encrypt the unsecured container in order to secure the otherwise unsecured asset
within the encrypted container upon a determination that the unsecured container contains
at least a portion of a secured asset;

performing a predefined action in accordance to [[the]] rules associated with the
detected action, classification type of the secured asset, and a role of the owner of the end-point; and
propagating an inheritance security status to the child object.

12. (Cancelled) 

13. (Currently Amended)  The method of claim 11, further comprising communicating with a plurality of secured assets at 

14. (Currently Amended)  The method of claim 11, further comprising deploying a software component 

15. (Original)  The method of claim 14, wherein the software component is a multi-layer
software component configured to enhance data security.

16. (Currently Amended)  The method of claim 15, further comprising providing a device monitoring layer configured to monitor data use on the end-point.

17. (Currently Amended)  The method of claim 15, further comprising providing an application monitoring layer configured to monitor application use on the end-point.

18. (Currently Amended)  The method of claim 15, further comprising providing 

19. (Currently Amended) The method of claim 15, further comprising the secured assets.

20. (Currently Amended)  The method of claim 11, further comprises accessing the secured assets 
computing environment.

21. (Currently Amended) A method of securing assets in a shared computing environment, the method comprising:
distinguishing secured assets that are permitted to an end-point to employ within the
shared computing environment;
monitoring the end-point for certain triggering events associated with a secured
asset; [[and]]
implementing at least one of the following: rules-based actions, controls, [[or]] and alerts associated with the secured asset in response to a triggering event[[.]];
monitoring the end-point and secured assets residing within the shared computing
environment;
detecting a first action on the end-point with regard to the secured asset;
monitoring the end-point to detect an unsecured container to detect as a second
action;
classifying the unsecured container to create a child object to determine if at least a
portion of the secured asset has been transferred to the unsecured container;
performing a predefined action in accordance to the rules associated with the
detected action, classification type of the secured asset, and a role of the owner of the endpoint; and
propagating an inheritance security status to the child object.


22-23. (Cancelled)

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
	After examiner’s amendment, searches and consideration, the examiner finds the claims novel and non-obvious. Any comments considered necessary by the applicant(s) must be submitted no later than the submission of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submission should be labeled “Comments on Statement of reason for allowance.” 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.




	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446